In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent to recalculate the term of the petitioner’s incarceration, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Nastasi, J.), dated April 17, 1986, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The record demonstrates that the petitioner’s jail-time credit has been properly calculated and that he is not entitled to the additional credit which he sought in the petition (see, Penal Law § 70.30 [3] [a]; Matter of Kalamis v Smith, 42 NY2d 191; Matter of Canada v McGinnis, 36 AD2d 830, affd 29 NY2d 853; Matter of Fontaine v Reid, 135 AD2d 815, lv denied 71 NY2d 804). Accordingly, the Supreme Court acted properly in dismissing the proceeding. Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.